 Case 3:18-cv-00891-HZ    Document 65    Filed 12/11/19   Page 1 of 3




Kelly D. Jones, OSB No. 074217
Law Office of Kelly D. Jones
819 SE Morrison St.
Suite 255
Portland, OR 97214
kellydonovanjones@gmail.com
Direct 503-847-4329

Of Attorneys for Plaintiff William Walters



               UNITED STATES DISTRICT COURT

                      DISTRICT OF OREGON

                      PORTLAND DIVISION



WILLIAM WALTERS                      Case No. 3:18-CV-00891-HZ

                   Plaintiff
                                     STIPULATED DISSMISSAL
      vs.                            WITH PREJUDICE

DISH NETWORK, LLC and
COLLECTO, INC., d/b/a EOS
CCA

                   Defendants.




STIPULATED DISMISSAL WITH PREJUDICE – Page 1 of 3
 Case 3:18-cv-00891-HZ      Document 65     Filed 12/11/19   Page 2 of 3




      Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), plaintiff files this stipulated

dismissal of this action with prejudice, with each party to bear their own fees

and costs.

Dated: December 11, 2019.


/s/ Kelly D. Jones                            /s/ Eric L. Zalud
Kelly D. Jones, OSB No. 074217                Eric Larson Zalud (Admitted Pro Hac
Law Office of Kelly D. Jones                  Vice)
819 SE Morrison St.                           David M. Krueger (Admitted Pro Hac
Suite 255                                     Vice)
Portland, OR 97214                            Laura E. Kogan (Admitted Pro Hac Vice)
Telephone: 503-847-4329                        BENESCH, FRIEDLANDER, COPLAN
                                                  & ARONOFF LLP
Fax: 503-715-0524
                                              200 Public Square, Suite 2300
Email: kellydonovanjones@gmail.com
                                              Cleveland, OH 44114
                                              Telephone: 216-363-4500
Attorney for Plaintiff                        Facsimile: 216-363-4588
                                              Email:        ezalud@beneschlaw.com
/s/ David J. Kaminski                                       lkogan@beneschlaw.com
David J. Kaminski (Admitted Pro Hac
Vice)                                         Martha J. Payne (85239)
J. Grace Felipe (Admitted Pro Hac Vice)       BENESCH, FRIEDLANDER, COPLAN
Carlson & Messer LLP                             & ARONOFF LLP
5901 West Century Boulevard                   225 Escondido
#1200                                         Lincoln City, OR 97367
Los Angeles, CA 90045                         Telephone: 541-764-2859
Telephone: 310-242-2204                       Facsimile: 216.363.4588
Fax: 310-242-2222                             Email:      mpayne@beneschlaw.com
Email: kaminskid@cmtlaw.com
Email: felipeg@cmtlaw.com                     Attorneys for Defendant DISH Network
                                              L.L.C.
Attorneys for Defendant Collecto, Inc.
d/b/a EOS CCA




STIPULATED DISMISSAL WITH PREJUDICE – Page 2 of 3
 Case 3:18-cv-00891-HZ      Document 65   Filed 12/11/19   Page 3 of 3




                       CERTIFICATE OF SERVICE

       I hereby certify that service of this document will be made through the

Court’s electronic filing system on all parties as indicated on the electronic

filing receipt.

Dated: December 11, 2019.

                                    /s/ Kelly D. Jones    ______
                                    Kelly D. Jones, OSB 074217
                                    Law Office of Kelly D. Jones
                                    819 SE Morrison St.
                                    Suite 255
                                    Portland, OR 97214
                                    Telephone: 503-847-4329
                                    Fax: 503-715-0524
                                    Email: kellydonovanjones@gmail.com


                                    Of Attorneys for Plaintiff William Walters




STIPULATED DISMISSAL WITH PREJUDICE – Page 3 of 3
